ORE$E[$At
                                    l|r      tlle           @nitr! btsttg tourt                               of   /r[ns[ [,lswg
                                                                                              No.   15-1038

                                                                                (Filed: November 25, 2015)                  FILED
                                                                               (NOT TO BE REPORTED)
                                                                                                                           Nov 2 5   ?015

 * * * *,1 1.** *                     *** *'t* t** *r(*****                 *:f *     *** ***                              U.S. COURT OF
                                                                                                                          FEDERAL CLAIMS
 CHERYL THERIOT, DARIUS
 THERIOT. JAMES THERIOT, TRXY
 SHAW-THERJOT.

                                                              Plaintiffs.



 UNITED STATES,

                                                              Defendant.

 :t :t   *   rl.   :* :i   *   :i   * * rfit * *   :i.   * * * +,t * * * * *,t *   {.,1.   ****+


                      Cheryl Theriot, Detroit, Michigan, pro se.

       Erin K. Murdock-Park, Trial Attomey, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With her on the brief
were Benjamin C. Mizer, Principal Deputy Attomey General, Civil Division, Robert E.
Kirschman, Jr., Director, and Allison Kidd-Miller, Assistant Director, Commercial Litigation
Branch, Civil Division, United States Department of Justice, Washington, D.C.

                                                                                                   ORDER

LETTOW, Judge.

        Plaintiffs seek a restraining order and $148,000 from the United States for alleged
discrimination in violation of the Fair Housing Act of 1968. Compl. tl 4. In particular, plaintiffs
allegeviolationsof42U.S.C.$$3603,3604,3605,3615,and3617. Compl.fl1. Pending
before the court is the govemment's motion to dismiss the complaint pursuant to Rule l2(bXl)
of the Rules of the Court of Federal Claims ("RCFC").

        Before considering the merits of a case, the court must determine that it has jurisdiction.
Milchellv. Maurer,293 U.S.237,244(1934). Pro se plaintiffs are held to less stringent
standards than those represented by counsel, but this leniency does not extend to plaintiffs'
burden of establishing jurisdiction. Kelley v. Seuetary, United States Dep't of Labor,812F.2d
1378, 1380 (Fed. Cir. 1987). Further, RCFC 12(hX3) provides that the court "must" dismiss the
action if it "determines at any time" it lacks jurisdiction. See Brady v. United States,54l Fed.
Appx. 991, 993 (Fed. Cir. 2013) (affirming a sua sponte dismissal of a pro se complaint for lack
ofjurisdiction); see also Cochrun v. Uniled States, _ Fed. Appx. _, _, 2015 WL 5929408, at
*l (Fed. Cir. Oct. 13,2015) (same).
         The primary jurisdictional statute goveming this court,28 U.S.C. $ la91(a)(l), gants it
power to adjudicate claims against the United States in cases grounded in a money-mandating
statute. Having reviewed the statutes cited by plaintiff, the court determines that none mandate
money from the United States. See Fennie v. United States,No. 12-272C,2013 WL 151685,at
*l (Fed. Cl. Jan.4,2013). Although plaintiff also seeks equitable relief, none ofthe statutes
plaintiff cites contain a specific grant of authority to this court to provide equitable relief. See
Allen v. United Stares, No. 14- l79C ,2014 WL 3767128, at *3 (Fed. Cl. July 30, 2014) ("To the
extent that the complaint could be construed to allege a violation of the Fair Housing Act, the
Act directs litigants to district court,42 U.S.C. $ 3612(oX1) . . . , not this court.") (quoting
Fennie,20l3 WL l5 1685, at +l).r

        Plaintiffs have made detailed allegations, which should be addressed in some forum, but
this court is not the appropriate forum.

                                         CONCLUSION

        This action must be dismissed for lack of subject matter jurisdiction. Defendant's motion
to dismiss, ECF No. 7, is accordingly GRANTED. The clerk shall enter judgment in accord with
this disposition.

        Plaintiffs' application for leave to proceed informa pauperls, ECF No. 2, is GRANTED.
Plaintiifs' motions for referral to ADR. ECF No. 4. and to submit evidence. ECF No. 5, are
DENIED.

        No costs.

        It is so ORDERED.


                                               Charles F. Lettow
                                               Judge




         rAdditionally, the exhibits submitted with plaintiffs' complaint reveal that their dispute is
based on the actions of the Michigan State Housing Development Authority and an entity called
Community Management Associates, Inc. See Compl. Exs. A, B. Jurisdiction under the Tucker
Act is limited to suits against the United States, not states or private partie s. See McGrath v.
Unired States,85 Fed. Cl. 769,'772 (2009) (citing United States v. Sherwood,312 U.S. 584,588
(1941)). To the extent "the true nature of the action" is against state and private parties, this
court lacks jurisdiction over the action. Allen,2014 WL 3767128, at *3 (citing Katzv. Cisneros,
16 F.3d 1204. 1207 (Fed. Cir. 1994)).